Van Brunt, P. J.
(dissenting):
I cannot concur in the opinion of the court in the case at bar. It is conceded that incompetent evidence was admitted over the objection of the counsel for the defendants, which was prejudicial to the defendants. But it is alleged that such error was cured because the judge instructed the jury to disregard it at the request of the defendants’ counsel. The cases of Holmes v. Moffat (120 N. Y. 159); Marks v. King (64 id. 628); Platner v. Platner (78 id. 90), and Gall v. Gall (114 id. 109) are cited to sustain this proposition. An examination of those cases, it seems to me, shows that they do not *330support the claim made by the opinion. In the case of Gall v. Gall it was held that, where the court has received improper evidence in a civil action under objection and exception, it may remedy the error 'by striking out the evidence of its own motion ; and the case is distinguished from the case of Erben v. Lorillard (19 N. Y. 299). In that case incompetent evidence was not stricken out, although the judge in charging the jury told them to pay no attention to it, precisely as was done in the case at bar.
In the case of Platner v. Platner the evidence was admitted without objection, and it was held to be no error to deny a motion to strike it out'—a case entirely different from that presented by the record before, us.
In the case of Marks v. King the evidence was admitted without objection, and it was held that the proper remedy of the party in that case was to ask for instructions to the jury to disregard it, again presenting a different question from that presented by the case at bar.
In the case of Holmes v. Moffat the court held that the evidence was virtually stricken out by the charge, the judge saying: I withdraw it from your consideration, as I do not believe it to be proper or material evidence. * * * I think it my duty to say to you that that particular portion * * * is not before you as evidence.” The court held that, under the language used, while the judge in terms did not strike the evidence from the record, yet that which he did was equivalent thereto. But the rule laid down in the case of Erben v. Lorillard has nowhere been overruled. And the reason cf the rule that the direction to a jury to disregard evidence which is part of the record is not sufficient, is manifest; as the jury are bound to find their verdict from the evidence contained in the record ; and in order that a judge may properly direct a jury to disregard evidence which has been introduced, he must strike it from the record.
It seems to me clear that the authorities, cited in no way support the.proposition mentioned, and that the admission of the evidence in question was error.
The judgment should be reversed.
McLaughlin, J., concurred.
Judgment and order affirmed, with costs.